342 F. Supp. 1405 (1972)
In re COMMODITIES EXCHANGE RATE ANTITRUST LITIGATION.
No. 99.
Judicial Panel on Multidistrict Litigation.
May 5, 1972.
As Corrected May 24, 1972.
Before ALFRED P. MURRAH, Chairman, and JOHN MINOR WISDOM[*], EDWARD WEINFELD, EDWIN A. ROBSON, WILLIAM H. BECKER[*], JOSEPH S. LORD, III, and STANLEY A. WEIGEL, Judges of the Panel.

OPINION AND ORDER
PER CURIAM.
In December 1971, the United States commenced an action in the Northern *1406 District of Illinois seeking injunctive relief against the Board of Trade of the City of Chicago, Inc., largest of the commodity contract markets in the United States. The United States alleged that the commodity broker members of the Board of Trade and the Board of Trade combined and conspired to fix and maintain commission rates for the trading of commodities on that market in violation of the antitrust laws.
The Government suit had been preceded by the filing of two private treble damage actions, also in the Northern District of Illinois. One action names the Chicago Board of Trade and many of its members as representatives of a defendant class of brokers following the Chicago Board of Trade's schedule of commissions. The allegations of antitrust violations are similar to those in the Government suit and recovery is sought for all persons who paid commissions to members of the Board of Trade for the purchase or sale of commodities on that exchange. The second action contains similar allegations but names as defendants the Chicago Mercantile Exchange and many of its members. Recovery is sought for all those trading on the exchange from a defendant class of exchange members.
Following institution of the Government suit, a third suit was brought by plaintiff Stuart H. Savett in the Eastern District of Pennsylvania. Savett named as defendants five commodity exchanges as representatives of the defendant class composed of all commodity exchanges and their members. Recovery is sought in that action on behalf of all traders in commodities future contracts utilizing the facilities of the defendant class.
Defendants common to the Savett action and the two Illinois actions moved the Panel for transfer of Savett to the Northern District of Illinois for pretrial proceedings with the other two cases. Savett initially opposed transfer of his action, relying mainly on the broader scope of the allegations of his complaint. He asserted that the intra-exchange conspiracies alleged in the two Illinois actions were only individual facets of his action alleging a national conspiracy among all exchanges and that the Illinois actions shared too few questions of fact with his action to justify their transfer to a single district.
The subsequent filing of two actions in the Northern District of Illinois has caused Savett to withdraw his opposition. One of those actions[1] asserts a national conspiracy among commodity exchanges to violate the antitrust laws by the setting of commission rates and raises questions of fact identical to those in the Savett case. The second action[2] is brought against the Board of Trade of the City of Chicago and duplicates the allegations of the earlier filed complaints against that defendant in the Northern District of Illinois. All parties have expressed their desire to have all five actions transferred to the Northern District of Illinois for coordinated or consolidated pretrial proceedings. The papers submitted and the oral argument on this matter indicate that all actions involve common questions of fact and that transfer would serve the convenience of the parties and witnesses and further the just and efficient conduct of the litigation.
It is therefore ordered that the action pending in the Eastern District of Pennsylvania and listed on the attached Schedule A be, and the same hereby is, transferred to the Northern District of Illinois and, with the consent of that court, assigned to the Honorable William J. Bauer for coordinated or consolidated *1407 pretrial proceedings under 28 U.S.C. § 1407 with the actions pending in that district and listed on the attached Schedule A.


                         SCHEDULE A
                 Eastern District of Pennsylvania
Stuart H. Savett v. Board of Trade of the City       Civil Action
of Chicago, Inc., et al.                             No. 71-3029
                   Northern District of Illinois
Gladys Arenson, et al. v. The Chicago Mercantile     Civil Action
Exchange, et al.                                     No. 71 C 854
Gladys Arenson, et al. v. Board of Trade of the      Civil Action
City of Chicago, Inc., et al.                        No. 71 C 855
John G. Fuller, etc. v. Board of Trade of the City   Civil Action
of Chicago, et al.                                   No. 72 C 747
Stan Wengert, et al. v. The Board of Trade of the    Civil Action
City of Chicago                                      No. 72 C 750

NOTES
[*]   Judges Wisdom and Becker were unable to attend the Panel hearing but have, with the consent of all parties, participated in this decision.
[1]  Fuller v. Board of Trade of City of Chicago, N.D.Illinois, Civil Action No. 72 C 747.
[2]  Wengert v. Board of Trade of City of Chicago, N.D.Illinois, Civil Action No. 72 C 750.